 THE KROGER CO.569WE WILLNOT in any manner interfere with the efforts of International Broth-erhood of Electrical Workers,AFL-CIO,to bargain collectively as the exclu-sive, representative of the employees in the bargaining unit described below.WE WILL, upon request,bargain with International Brotherhood of ElectricalWorkers,AFL-CIO,as the exclusive representative of all the employees in thebargaining unit described below with respect to rates of pay, wages,hours ofemployment,and others terms and conditions of employment,and, if an un-derstanding is reached,embody such an understanding in a signed agreement.The bargaining unit is:All servicemen,construction or pole line crews,right-of-way crews,the stock clerk,and the janitor employed by the Company,but excludingall foremen,alloffice clerical employees, the work-order clerk,profes-sional employees,guards, and supervisors as defined in the Act.DOUGLAS COUNTY ELECTRIC MEMBERSHIP CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60consecutivedays from the date ofposting,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. Trinity 6-3311,Extension5357, if they haveany questionconcerning thisnotice or compliancewithits provisions.The Kroger Co., EmployerandAllen Alsip,PetitionerandRe-tail Clerks Union,Locals 1550,1540, 1504, 1460,1453,and 98 ofthe Retail Clerks International Association,AFL-CIO,Unions.Case No. 13-RD-494.August 07, 1964DECISION AND ORDERUpon c petition and an amended petition duly filed under Sec-tion 9(c) of the National Labor Relations Act, a hearing was heldbefore Hearing Officer Albert Kleen.The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the reasons statedbelow :The Petitioner seeks to decertify the above-named Unions in asingle-employer unit consisting of certain employees employed in allof the Employer's stores located in the Chicago metropolitan district.148 NLRB No.,69. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer and United Retail Workers Union, Intervenor, inagreement with the Petitioner, assert that this single-employer unit isappropriate.Intervenor Retail Clerks International Association,AFL-CIO, hereinafter called International, and Retail Clerks Union,Locals 1550, 1540, 1504, 1460, 1453, and'98, hereinafter called Localscontend that only a multiemployer unit is appropriate.The essential facts are as follows :On March 8, 1962, the Locals affiliated with the International filedcharges in Case No. 13-CA-4742 alleging that the Employer violatedSection 8 (a) (5) and (1) by refusing to be bound by, and by refusing tosign, a collective-bargaining agreement reached in joint bargainingwith a group of retail grocery store operators.On the following day,the Petitioner filed the instant decertification petition naming theInternational as the union currently recognized, and describing theappropriate unit as all employees including part-time employees in thestores of the Employer's Chicago metropolitan district, excluding storemanager, meat department employees, guards, and all professionaland supervisory employees as defined in the Act.On May 4, 1962, a complaint issued in Case No. 13-CA-4742, alleg-ing,inter alia,that the Employer was a member of the multiemployerbargaining unit.On May 9, 1962, on the basis of this allegation in thecomplaint, the Regional Director dismissed the instant decertificationpetition as seeking an election in an inappropriate unit.Thereafter,the Petitioner filed with the Board a request for review of thisdismissal.On March 18, 1963, the Board issued its Decision and Order 1 inCase No. 13-CA-4742, finding that the Employer had exercised aprerogative established by past practice in insisting on individual bar-gaining as to certain matters, and had not, therefore, violated Section8 (a) (5) and (1) by refusing to be bound by or to sign the collective-bargaining agreement which had been jointly negotiated by the Localsand the employers group. The Board, however, found it unnecessaryto decide in that case whether the parties' practice of individual adjust-ments precluded their having established an appropriate multi-employer Unit .2Thereafter, on March 26, 1963, the Board reversed, the RegionalDirector's dismissal of the instant decertification petition and ordereda hearing thereon.On August 28, 1963, the Petitioner amended thepetition by substituting the Locals as the unions currently recognizedand sought to be decertified.On September 28, 1963, a hearing washeld on the petition, during which hearing the parties stipulated thatthe entire record inThe Kroger Co.,141 NLRB 564, be incorporatedinto and be made a part of the instant proceeding.1The KrogerCo., 141 NLRB 564, affd. 330 F. 2d 210(CAD C ).2141 NLRB at 569, footnote 4. -THE KROGER CO.571The record shows that since 1945, the Employer, together withother retail grocery stores operating in and about Chicago, has bar-gained collectively with the Locals on a group basis .3Although theyhave no formal association, constitution, dues, fees, or binding rulesof procedure; the employers have bargained together for -many years.The Locals usually submitted contract proposals to individual em-ployers who then met as a group with the Locals.Each employer wasrepresented by one or more individuals who caucused prior to meet-ing with the Locals to discuss the Locals' proposals and to agree upona common response.One representative then assumed the'role ofspokesman for the employer group.As a result of these joint nego=tiations,separate but substantially similar collective-bargainingagreements were executed between the Locals and respective employ-ers.While these past contracts have been substantially similar inthe 17-year period, there have been 14 individual adjustments be-tween separate employers and separate Locals which caused somevariation in the terms and conditions of the jointly negotiatedcontracts.In the fall of 1961, notices of contract reopening were, as usual,served upon the employers.At the first negotiating session theLocals proposed,inter alia,a pension plan.The spokesman for theemployer group informed the Locals that the instant Employer andA & P had pension plans of their own for their employees and wouldnot be interested in one which was jointly administered.Through-out the following 10 bargaining sessions (from November 11, 1961,to February 16, 1962), both sides continued to bargain but remainedfirm in their positions `concerning the pension' plan.At the 12thbargaining session held on February 22, 1962, the spokesman for thegroup informed the Locals that although all of the employers werewilling to make certain wage adjustments, some of them were un-took the position that the parties were bargaining jointly and eachmember of the group would be bound by any'agreement reached.Atthe next meeting, on February 24, 1962, when the Locals' representa-tive reiterated the unions' position, the Employer's representativethorized to accept any agreement on the Employer's behalf whichincluded pension proposals; that the Employer would be bound onlyby an agreement to which it specifically assented, and that it would3In 1945, the employer group consisted of the Employer, Atlantic & Pacific Tea Co ,National Tea Company, and Associated Food Retailers, an association of local independ-ently owned retail food storesIn 1955, Eagle-Piggly wiggly, and in 1961, Red Owl Storesjoined the groupAlthough there were other locals participating in joint negotiations during the earlyhistory of bargaining, the union group was reduced to the six locals clue to the merger ofseveral smaller localsAll six of the locals are members of Retail Clerks Chicago AreaCouncil, District 3, except Local 1460, which is a Gary, Indiana, local 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot agree to a contract which included a pension plan.At this samemeeting, which continued on to February 25, the Locals and the re-maining employers reached agreement on terms of a new contract,including a pension plan.The Employer's representative, however,refused to accept the pension proposal, stated that the Employer, wasanxious to reach a settlement with the Locals, proposed as a basis ofsettlement the same agreement reached by the other parties with theexception of a pension plan, and also expressed the Employer's will-ingness tomeet further with the Union to bargain for a wholly newagreement in an attempt to reach a settlement.Thereupon, the Em-ployer's representative left the meeting.On April 12, 1962, theLocals and all participating employers save the Employer held a fur-ther meeting for the purpose of conforming certain contract items.The Employer's representative, although invited, did not attend thismeeting.Thereafter, within a 2-day period, all parties except theEmployer executed ' a contract.Following the meeting of Feb-ruary 24 and 25, the Employer and the Locals met and unsuccessfullyattempted to resolve the issue as to the pension plan.4Because theywere unable to reach an agreement, the Locals struck the Employeron April 19,1962.On June 9, 1962, the Employer and the Locals executed a strike-settlement agreement.This agreement provided,inter alma,that theEmployer and the Locals would execute a collective-bargaining agree-ment containing all of the terms and conditions contained in the con-tract between the Locals and the other employers with exception ofthe pension plan and reserved this issue to the ultimate outcome, in-cluding appeals, of the litigation in the unions' unfair labor practicecase against the Employer (Case No. 13-CA-4742).'On July 2,1962, the Locals and the Employer executed a collective-bargainingagreement in accordance with the terms of their strike-settlementagreement.With regard to the pension plan, this agreement pro-vided, in effect, that the Locals' pension proposal would be includedin the contract if it is finally ruled "that the Employer should haveexecuted or is required to execute a collective bargaining agreementsubstantially similar to that signed by" the other employers.As stated above, the Petitioner contends that only a single-employerunit is appropriate and that a multiemployer unit never existed. Inthis regard, the Petitioner argues that the past bargaining historyshows that the Employer. never gave the employer group the powerto negotiate for and to bind it and had not unequivocally manifestedI'Meetings between representatives of the Employer and the Locals were held on'larch 5, April 18, and May 3, 1963.5On January 3, 1964, the United States Court of Appeals for the District of Columbiadismissed the petition filed by the Locals and the Inteinational to review and set aside theBoard's dismissal of the complaint against the Employer (141 NLRB 564) and affirmedthe Board's Order in that case, 330 F. 2d 210 THE KROGER CO.573a desire to be bound by group rather than individual action.Peti-tioner further contends that the history of individual adjustmentsnegates the establishment or existence of a multiemployer unit.Wedo not agree.The necessary implication of this argument is that inmultiemployer bargaining a union and an individual employer mem-ber of the group are automatically precluded from negotiating sepa-rately on limited matters of peculiar concern to the individual em-ployer, unless such employer withdraws from the group.This ispatently unrealistic.The problems of each member of a multi-employer group are understandably not always identical.While itmay be to the best interest of the employers and labor organizationsinvolved to bargain as a group about all matters of general concern-the obvious reason for the formation and continuation of any multi-employer unit-it may likewise be in the best interest of allconcerned not to burden the group negotiations with the limited prob-lems of an individual employer.Hence, we do not, believe that theexercise of a mutually recognized privilege to bargain individuallyon limited matters, as in the present case, is inconsistent with the con-cept of collective bargaining in a multiemployer unit."Moreover,to hold that such limited separate bargaining invariably negates theexistence of or-destroys an established multiemployer bargaining unitwould be to grant to an employer all the benefits of multiemployerbargaining without assuming any of its concomitant obligations.We have repeatedly held that a multiemployer unit is appropriatein circumstances such as are here present, even though the employermay not have specifically delegated to an employer group the authorityto represent it in collective bargaining or given the employer groupthe power to execute final and binding agreements on its behalf,' orwhere some of the contracts have not been signed by all members ofthe group."What is essential is that the employer member has in-dicated from the outset an intention to be bound in collective bargain-Iing by group rather than by individual action.9Here, the facts clearly show such an intention on the part of theEmployer.We do not believe that the Employer could, or did, relyupon the past bargaining history of some -individual negotiations tothe extent of assuming, except for limited matters, that it would nototherwise be bound by group action. In fact, to the contrary, it in-In this respect the situation is not unlike the one where bargaining in a multiplantunit leaves certain matters for local determination at each separate plantCfGeneralMotors Corporation, Cadillac Motor Car Division,120 NLRB 1215, 1220-1221, and casescited in footnote 10 thereof.iQuality Limestone Products, Inc.,143 NLRB N9;Krist Gradis, et al.,121 NLRB601, 610;Cleveland Builders Supply Co., et al,90 NLRB 923, 924;Bellingham Auto-mobile Dealers Association,90 NLRB 374.8Krist Grades, et al., supra, Capitol District Beer DistributorsAssociation and itsMembers, et al,109 NLRB 176;Fish Industry Committee,98 NLRB 696.9Capitol Beer Distributors Association and its Members,et al.,supra,at 179. -574DECISIONS OF NATIONAL .LABOR RELATIONS BOARDdicated its intent and willingness to be so bound.As noted above,after the Locals and the remaining members of the employer groupreached an agreement, the Employer, although willing to bargainwith the Locals for a wholly new agreement, was still willing to ac-cept all of the terms and conditions of this agreement, except thepension plan, which all of the parties, including the Employer,reached, as a result of joint negotiations.The fact that in past bar-gaining over a 17-year period 14 limited individual adjustments arosefrom, apparently dozens of agreements, all of which were jointlynegotiated, does not, in itself, establish a future unequivocal intentnot to be bound by group action generally.Nor do we reach a differ-ent conclusion because of the reservation as to the Locals' pensioninto by the Locals and the Employer on July 2, 19'62.,We find thisreservation to be nothing more.than an exercise of the Employer'sprivilege, acquiesced in by the Union, to insist upon limited separatenegotiations,, which privilege, we have already stated, is consistentwith the concept, of multiemployer bargaining.Accordingly, on thebasis of the above facts and on. the record as a whole, we find thatthe Employer had indicated an intention to be bound in collectivebargaining by group rather than by individual action.The Petitioner also contends, as does the Employer," that even ifamultiemployer unit exists, the Employer timely and effectivelywithdrew from such unit on February 25, 1962.We do not agree.The record establishes that the Employer evinced no clear intent ac-tually to withdraw from joint bargaining until the last bargainingsession on February 25, 1962, and shortly before the Locals and theemployer group reached an agreement."Although the Employerhad indicated prior to this time that it was not interested in theLocals' pension proposal, the Employer neither sought nor obtainedthe Union's consent to its withdrawal from multiemployer bargain-ing,12 but, on the contrary, continued to engage in group bargainingthereafter without manifesting any intent to withdraw from the groupor giving the Locals any clear indication that the employer groupwas not bargaining in behalf of the Employer.,lUThe Employer also contends that inThe Kroger'Co.,the Board adopted the Trial-Examiner's finding to the effect that on February 25, 1962,the Employer"withdrew fromsuch [joint]negotiations" (141 NLRB at 571), and that the Board is therefore estoppedfrom now finding otherwisewe do not agreeA reading of, that case clearly shows, con-trary to the Employer, that the Board adopted the findings, conclusions,and recom-mendations of the Trial Examiner only"insofar as they are consistent"with the Board'sfindings and conclusions,and that the Trial Examiner'sfinding in this regard was notadopted because it was, inconsistent with those findings and conclusions.11For a similar holding on almost identical facts, seeAnderson Lithographic Company,Inc, et al.,124 NLRB 920,enfd. subnom. N L R.B. v. Jeffries Banknote Company,281F. 2d 893 (C.A 9)19 It is also clear from the record that the Employer gave no notice to any other mem-bers of the,employer,group that it intended or desired,to withdraw from the group. THE KROGER CO.575Nor is the Employer's withdrawal or union acquiescence thereindemonstrated by the conduct of the Locals and the Employer in sub-sequently entering into separate negotiations with respect to the pen-sion proposal.This action was entirely consistent with the parties'mutual understanding that individual variances could be negotiatedby individual parties.As we have stated above, such individual bar-gaining of a limited nature is not inconsistent with the concept ofbargaining in a multiemployer unit..Based on the above, we find that the Employer, by attempting with-out the Union's consent 11 to abandon group negotiations shortly be-fore an agreement had been reached, did not withdraw from multi-employer bargaining in a timely and effective manner, and thereforecontinued to remain a member of the multiemployer unit. 14Accordingly, we find that only a multiemployer unit is here ap-propriate, and that a single-employer unit limited to the petitioned-f or employees employed in all of the Employer's stores located inthe Chicago' metropolitan district is not appropriate, and we shalldismiss the petitions herein.15[The Board dismissed the petitions.]MEMBERSLEEDOM and JENKINS,dissenting:In dimissing the petition herein, our colleagues have found thata multiemployer unit existed and that the Employer did not effectivelywithdraw from that unit. Based thereon, our colleagues have furtherfound that the Petitioner, by seeking a decertification election in asingle-employer unit, filed his petitions in an inappropriate unit.Wedo not agree. The proper determination of this case depends, we be-lieve, upon the correct answer to the basic point of inquiry of whetherthe group bargaining arrangements involved herein were understoodby the parties to be binding on each other and to require contract uni-formity under all circumstances, thereby establishing a multiemployerbargaining unit.It is clear that because multiemployer bargaining is and always hasbeen consensual in nature 16 the Board cannot create multiemployer13 IceCream,Frozen Custard Industry Employees,Drivers, Vendors and Allied WorkersUnion Local 717, IBT(Ice Cream Council, Inc.),145 NLRB 865.Although MemberBrown does not rely upon the cited decision he agrees that there was no effective with-drawal in this case-14McAnary d Welter, Inc,115 NLRB 1029, 1031 ;The Milk and Ice Cream Dealers ofthe Greater Cincinnati,Ohio, Area,et al,94 NLRB 23,25 ; cf.Detroit Window CleanersUnion,Local 139 of the Building Service Employees' International Union, AFL-CIO(DaelyteServiceCompany),126 NLRB 63.Accord:Cosmopolitan Studios, Inc.,127NLRB 778,779, enfd as modified 291 F. 2d 110(C.A2) ;Walker Electric Company,142 NLRB 121415 Inasmuch as we have dismissed the petitions herein because they sought to decertifyan inappropriate unit; we deem it unnecessary to reach or consider the various conten-tions raised by the Locals and the International with respect to the contractibar issue.19Rayonier,Incorporated,Grays Harbor Division,52 NLRB 1269,1274-1275. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDunits, but may only recognize them as appropriate once they come intobeing through the express or implied intent of the parties.Here, therecord clearly shows that the several employers, including the Em-ployer, never expressly conferred upon the group of employers thepower to bind them by negotiations." The necessary intent, then, if itis to be found, must be implied from the group's and the Employer'scourse of conduct. In our view, no such implication is warranted. Tothe contrary, the record shows that on 14 separate occasions in thepast employers departed from joint negotiations and entered into sep-arate bargaining with the apparent approval of the other employersand of the Locals. It is obvious, therefore, that the parties understoodthat their bargaining arrangements did not require contract uni-formity. In addition, since these acquiesced-in departures resulted inseparate, dissimilar agreements, it is also obvious that no party was"locked in" during the negotiation of agreements. It is of no momentthat the separately negotiated agreements were substantially similarto those reached as a result of group action.The test is not one ofdegree, but rather one of intent.Accordingly, we believe that thesedepartures which continued over a substantial period of time andwhich resulted in dissimilar agreements warrant the conclusion thatthe employers never intended to be bound in the future by group ratherthan by individual action.11Further, the evidence clearly shows that the Locals were not misledin any way as to the Employer's position on the question of whetherthe group could bind the Employer on the pension issue.Here, theemployer group and the Locals knew throughout the entire course ofbargaining that the Employer opposed the pension proposal.TheLocals also knew, based on past practice, that if the Employer's in-tent not to be bound by the results of the jointly negotiated agreementcontaining the pension proposal was further manifested by its refusalto agree to such agreement, the usual procedure would be to divorcethe Employer from the group and to negotiate separately on thissubject.We are, therefore, satisfied that the Employer took clear andtimely steps throughout to apprise the Union of its position and thatby adopting an individual course of action, the Employer did notdeviate from the established procedure of bargaining.19 Accordingly,in the light of the past bargaining practices and the present bargaining17Francis L. Bennett and Harold J. Bennett, Partners, d/b/a Bennett Stone Company,139 NLRB 1422, 1424;California Metal Trades Association, San Francisco Machine ShopDivision and its member plants, et at,72 NLRB 624.18Bennett Stone Company, supra,at 1424 ;Morgan Linen Service, Inc.,131 NLRB 420,422;Chicago Metropolitan Home BuildersAssociation, 119 NLRB 1184.1eThe Kroger Co,141 NLRB 564; compare, for example,Quality Limestone Products,Inc,143 NLRB 589, where the Board stated* ".. . they (the employers) have nevertaken any steps to adopt an individual course of action prior to the positions taken duringthe course of this proceeding . .. . FREEMAN MANUFACTURING COMPANY577situation, we would find that such group bargaining as took place wasfor the convenience of the employers and unions involved, and was notundertaken with the intention of establishing a multiemployer unit.It logically follows that as a multiemployer unit did not exist, therewas no necessity for the Employer to "withdraw" from such non-existent unit.Accordingly, we would not dismiss the petition, butwould, instead, direct an election in the petitioned-for unit limited toemployees of the Employer.Freeman Manufacturing Company, EmployerandDistrict No.117, International Association of Machinists,AFL-CIO, Peti-tioner.Case No. 7-RC,-6150.August 27, 1964DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to the provisions of a stipulation for certification uponconsent election, an election by secret ballot was conducted by theRegional Director for the Seventh Region on March 11, 1964, amongthe employees in the stipulated unit.After the election the RegionalDirector served upon the parties a tally of ballots which showed thatof approximately 193 eligible voters, 178 votes were cast, of which86 were for, and 89 were against, the Petitioner, no ballots were void,and 3 ballots were challenged.The challenges were insufficient innumber to affect the results.Thereafter, the Petitioner filed objectionsto conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, Series 8, asamended, the Regional Director conducted an investigation, and, onApril 10, 1964, issued and served upon the parties his report on objec-tions, in which he found merit in the Petitioner's objection and recom-mended that the election be set aside and a new election held.TheEmployer filed timely exceptions to the Regional Director's report andrecommendations.Upon the entire record in this case, the Board 1 finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Brown and Jenkins].148 NLRB No. 68.760-577-65-vol. 148-38